S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                WRIT OF MANDAMUS

 IN RE AARON HERBERT                             Original Proceeding from the County Court
                                                 at Law No. 1, Dallas County, Texas
 No. 05-19-01126-CV                              Trial Court Cause No. CC-18-04644-A.
                                                 Opinion delivered by Justice Whitehill.
                                                 Justices Partida-Kipness and Pedersen, III
                                                 participating.

       In accordance with this Court’s opinion of today’s date, the Court GRANTS relator’s

petition for writ of mandamus. The Court ORDERS that this writ of mandamus issue instanter.

       We ORDER the trial court to hold a hearing on relator’s “Counter-Defendants’ Motion to

Dismiss” filed on or about June 24, 2019. The hearing must take place no later than Friday,

September 20, 2019.

       Writ issued September 19, 2019.




                                               /Bill Whitehill/
                                               BILL WHITEHILL
                                               JUSTICE